ORDER

PER CURIAM.
Appellant appeals the decision of the Labor and Industrial Commission (“Commission”) regarding a Mozella Gaines claim for unemployment compensation benefits. The Commission adopted the decision of the appeals referee reversing the finding of the deputy of the Division of Employment Security that Ms. Gaines was not qualified for unemployment benefits. On appeal, appellant argues that Ms. Gaines voluntarily left work without good cause attributable to her work or employer.
The Commission’s factual findings are supported by competent and substantial evidence. No error of law appears. A published opinion would have no precedential value. We affirm the Commissions’s decision in accordance with Rule 84.16(b).